Citation Nr: 9919197	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-01 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to secondary service connection for hearing 
loss of the left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active service from November 1948 to 
September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO rating decision that denied secondary 
service connection for bilateral hearing loss.  The veteran 
submitted a notice of disagreement in November 1997, and the 
RO issued a statement of the case in January 1998.  The 
veteran submitted a substantive appeal in January 1998.

Following a review of the record, the Board has found it 
beneficial to separate the matter of hearing loss as to the 
left ear and as to the right ear, thereby reclassifying these 
issues as shown on the first page of this decision.  There is 
no prejudice to the veteran in doing so, as the record 
reveals that the veteran and his representative have 
extensively argued the merits of the claim, and have been 
provided with the laws and regulations pertaining to the 
criteria for establishing service connection for a 
disability.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  Deafness of the left ear is causally related to the 
punctured left eardrum.

2.  The veteran has not submitted competent (medical) 
evidence linking his current hearing loss of the right ear, 
first shown long after service, to an incident of service or 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(1998).

2.  The claim for service connection for hearing loss of the 
right ear is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Factual Background

The veteran had active service from November 1948 to 
September 1952.

Service medical records at the time of the veteran's 
enlistment examination in 1948 reveal that the veteran's 
hearing was 15/15, bilaterally, for whispered voice.

Service medical records show that the veteran was treated for 
external otitis after swimming in 1949.  The record does not 
depict which ear was, or whether both were, inflamed.

Service medical records at the time of the veteran's 
separation examination in 1952 note that the left eardrum was 
scarified.  The veteran's hearing was noted as being 15/15, 
bilaterally, for whispered voice.  No audiometric testing was 
recorded.

A February 1955 RO rating decision granted service connection 
for a perforated left eardrum, and assigned a noncompensable 
evaluation under diagnostic code 6211, effective from 
February 1954.

An October 1961 letter from Dr. Pasquale P. Tomaiolo reported 
that deafness in the veteran's left ear was due to a 
punctured eardrum.

The veteran underwent a VA examination in November 1961.  The 
veteran complained of earaches and poor hearing in the left 
ear.  The examiner noted that the left tympanic membrane 
showed a healed, attic perforation.  There was no drainage or 
mastoid scars.  The veteran was diagnosed with residuals of 
otitis media of the left ear, and perceptive deafness of the 
left ear.

Records of Dr. John P. Dicicco, Jr., show that the veteran 
complained of hearing loss and was treated for impacted 
cerumen of both ears during the years 1992 to 1994.

The veteran underwent a VA audio examination in November 
1996.  He reported a history of a perforated left eardrum and 
his exposure to aircraft noise and artillery while in 
service.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
40
65
LEFT
25
30
50
70
75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 92 percent in the left ear.  
The veteran was diagnosed with sensorineural high tone 
deafness of the right ear, and sensorineural deafness of the 
left ear.


B.  Legal Analysis-Hearing Loss, Left Ear

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Audiometric testing was not performed in conjunction with the 
veteran's medical examination for release from active duty in 
September 1952.  The absence of reported audiometric scores 
at separation does not preclude a grant of service connection 
for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

Service connection is in effect for a perforated left 
eardrum.  The evidence of record shows that the veteran 
currently has sensorineural deafness of the left ear that 
meets the criteria of 38 C.F.R. § 3.385, and thus service 
connection is not precluded if hearing loss of the left ear 
can be linked to service or to a service-connected 
disability.  Id.  

Post-service medical records show that the veteran has, on 
several occasions, reported left ear hearing problems.  There 
is, in this case, a 1961 medical opinion of Dr. Pasquale P. 
Tomaiolo that associates the veteran's deafness in the left 
ear to the punctured eardrum.  The Board finds this medical 
evidence plausible to link the veteran's current hearing loss 
of the left ear to a service-connected disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Moreover, where threshold requirements for hearing disability 
are not met until several years after separation from 
service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In such cases, consideration is given as to whether 
there is a medically sound basis to attribute the post-
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  Id.  
Here, the record includes evidence that the veteran sustained 
a perforated left eardrum in service.  There is no evidence 
of any intercurrent causes.  

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's sensorineural deafness of the left ear is related, 
at least in part, to his service-connected disability.  Under 
the circumstances, the veteran prevails as to his claim for 
secondary service connection for hearing loss of the left ear 
with application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


C.  Legal Analysis-Hearing Loss, Right Ear

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

In this case, the service medical records are negative for 
hearing loss.  At the time of the veteran's enlistment 
examination in 1948, his hearing was 15/15, bilaterally, for 
whispered voice.  There were no findings indicative of 
hearing loss at the time of the veteran's medical examination 
for separation from service in 1952.  His hearing was noted 
to be 15/15, bilaterally, for whispered voice.  While the 
veteran's statements to the effect that he was exposed to 
aircraft noise and artillery in service are considered 
credible, he does not state that he had hearing loss in 
service, and if he did, any such loss would be considered an 
acute and transitory condition as it was not found at the 
time of his separation examination.  The veteran's lay 
statements, in and of themselves, are insufficient to 
establish an incident of hearing loss in service.  Paulson v. 
Brown, 7 Vet. App. 466 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The post-service medical records do not indicate the presence 
of right ear hearing loss until the 1990's, long after 
military service.  The report of VA audiometric examination 
in November 1996 shows the presence of sensorineural high 
tone deafness of the right ear, which meets the disability 
requirements for service connection of hearing loss found in 
38 C.F.R. § 3.385 (1998).  However, there are no post-service 
medical records that link the veteran's current hearing loss 
of the right ear, first found in the 1990's, to an incident 
of service or to a service-connected disability.  A claim is 
not well grounded where there is no medical evidence showing 
a nexus between a current disability and service.  Caluza, 7 
Vet. App. 498.

Although service connection is in effect for perforation of 
the left eardrum, there is no medical evidence linking the 
veteran's right ear hearing loss to that service-connected 
disability.

In this case, there is no competent (medical) evidence 
linking the veteran's current hearing loss of the right ear, 
first found long after service, to an incident of service or 
to a service-connected disability.  Therefore, his claim for 
service connection for hearing loss of the right ear is not 
plausible, and it is denied as not well grounded. VA's duty 
to assist in the development of a claim does not arise until 
there is a well-grounded claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  While a remand for the RO to obtain 
the veteran's service personnel records might demonstrate the 
extent of the veteran's noise exposure in service, the Board 
finds that the evidence of record remains insufficient to 
make the veteran's service connection claim well-grounded in 
light of the absence of competent evidence of a nexus between 
current hearing loss of the right ear and service.  
Therefore, a remand for further development is unwarranted.

The veteran is advised that he may reopen the claim for 
service connection for hearing loss of the right ear at any 
time by notifying the RO of such an intention and submitting 
supporting evidence. An example of supporting evidence is a 
medical opinion that links the veteran's hearing loss of the 
right ear to an incident of service, e.g., noise exposure, or 
to a service-connected disability.  Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDERS

Secondary service connection for hearing loss of the left ear 
is granted.

The claim for service connection for hearing loss of the 
right ear is denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

